Exhibit 10.25

LOAN NUMBER 101076

PROMISSORY NOTE

$23,000,000.00

Wilmington, North Carolina

March 29, 2007

FOR VALUE RECEIVED, the undersigned, CAPITOL HOTEL ASSOCIATES, L.P., L.L.P., a
Virginia limited liability limited partnership, doing business in North Carolina
as Capitol Hotel Associates, Limited Partnership, L.L.P., promises to pay to the
order of MONY LIFE INSURANCE COMPANY, a New York corporation (“Holder”), at its
office at 1290 Avenue of the Americas, New York, New York 10104, or at such
other place as the Holder may from time to time designate in writing, the
principal sum of Twenty-Three Million and 00/100 Dollars ($23,000,000.00), with
interest thereon from the date or dates of disbursement of the aforesaid
principal sum at the rate of 6.21% per annum, to be paid in lawful money of the
United States of America as follows:

In one hundred twenty (120) successive monthly installments payable on the first
day of each calendar month commencing on the first day of the second month
following the date of disbursement, the first twenty-four (24) installments to
be in the amount of One Hundred Nineteen Thousand Twenty-Five and NO/100 Dollars
($119,025.00) each and consisting of interest only on the outstanding principal
sum, the next ninety-five (95) installments thereof to be in the amount of One
Hundred Fifty-One Thousand One Hundred Fifty-Five and 77/100 Dollars
($151,155.77) each and applied first to interest on the unpaid principal sum and
the balance to be applied to the principal sum, with interest to be calculated
on the basis of a 360 day year with 12 months of 30 days each, and the last
installment to be in the amount of the entire outstanding principal balance and
accrued interest thereon. The undersigned acknowledges that there will be a
substantial principal payment due upon maturity and that Holder shall have no
obligation, expressed or implied, to refinance the same. Interest from the date
of disbursement hereof to the first day of the next month shall be paid together
with the first regular installment of interest hereunder, to the extent not
collected at closing.

The undersigned shall have no right to prepay, in whole or in part, the
principal sum hereof, except the undersigned shall have the right to prepay in
whole (but not in part) the principal sum hereof, together with accrued interest
thereon, on any date for the payment of interest hereunder during the sixth
(6th) loan year (as hereinafter defined) and thereafter, provided that (a) there
shall exist no Event of Default under the provisions of the Deed of Trust,
(b) the Holder hereof shall have received at least thirty (30) days prior
written notice of prepayment which notice shall be irrevocable, and (c) the
prepayment shall be accompanied by a fee (the “Prepayment Fee”) (which the
undersigned agrees is a fair and reasonable method to compensate Holder for its
loss of the benefits of this loan transaction) equal to the greater of (1) one
percent (1%) of the amount being prepaid, or (2) an amount computed as follows:
(i) the product of the outstanding principal loan balance on the prepayment date
(designated as “P” in the formula below) and the amount by which 6.29% (i.e.,
the interest rate of 6.21% as adjusted for semi-annual payments) exceeds the
Base Rate (the yield rate as of the prepayment date for a United States of
America treasury obligation having a maturity



--------------------------------------------------------------------------------

date substantially contemporaneous with the loan maturity date, designated as
“b” in the formula below) shall be divided by two to determine the semi-annual
excess of earned interest at the interest rate payable pursuant to the note over
the Base Rate, and (ii) the semi-annual excess of earned interest shall be
discounted to its present value determined with reference to the number of
semi-annual periods then remaining in the loan term (the number of months then
remaining in the loan term divided by six and rounded up to the nearest whole
number (designated as “n” in the example below) and one-half the Base Rate (to
account for the fact the payments are made semi-annually). The formula for
computing the prepayment fee is:

[GRAPHIC APPEARS HERE]

For purposes of establishing the Base Rate, there shall be utilized the yield to
maturity on appropriate (as determined solely by the Holder hereof) U.S.
Treasury obligations, either U.S. Treasury Notes or Bills, having maturity dates
closest to the maturity date of this Note, as quoted in the Wall Street Journal,
or if not so quoted, in some other reputable publication selected by the Holder
hereof, on the fifth (5th) business day prior to the date of prepayment. The
Prepayment Fee shall be calculated by Holder and shall be binding on the
undersigned absent manifest error. Notwithstanding the foregoing, the
undersigned may prepay, without premium or charge, the whole (but not a part) of
the principal sum hereof, on any business day during the final ninety (90) days
of the term hereof, provided that the Holder hereof shall have received at least
ten (10) business days prior written notice of such prepayment.

The undersigned agrees that the prepayment fee set forth herein, including the
amount and method of calculation, fairly and reasonably compensates Holder for
its loss of the benefits of this loan transaction and is consistent with
generally accepted lending practices in the state of North Carolina. If such
prepayment fee is determined to be unreasonable or otherwise unenforceable by a
court of competent jurisdiction, then the undersigned agrees to pay a reduced
prepayment fee equal to the maximum amount permitted under applicable law.

The term “loan year” is defined as any period of one year commencing on the date
for the payment of the first installment hereunder or on any anniversary of such
date.

If the maturity of this Note is accelerated as a result of an Event of Default
under the provisions of the Deed of Trust, the Holder will be damaged because of
its loss of the benefits of this loan transaction. Holder and the undersigned
acknowledge that different methods could be used to calculate Holder’s damages,
but to avoid any dispute, the undersigned agrees to pay as fair and reasonable
compensation to Holder an acceleration fee in an amount equal to (1) the
Prepayment Fee, or (2) if such acceleration occurs prior to the sixth (6th) loan
year, the greater of two percent (2%) of the outstanding principal amount due
hereunder or one hundred twenty five percent (125%) of the Prepayment Fee (with
the Prepayment Fee computed using the formula applicable during the sixth
(6th) loan year).

 

- 2 -



--------------------------------------------------------------------------------

The whole of the principal sum and interest shall become due and payable at the
option of the Holder hereof upon the occurrence of an Event of Default under the
provisions of the Deed of Trust (all of the terms and provisions of such Deed of
Trust being hereby incorporated herein by reference), together with (to the
extent permitted under applicable law) costs of collection and attorneys’ fees
incurred by the Holder hereof in collecting or enforcing payment thereof,
including all costs associated with the default, any workout negotiations,
foreclosure and bankruptcy, whether or not suit is filed. The whole of the
principal sum and, to the extent permitted by law, any accrued interest shall
bear interest from and after maturity, whether or not resulting from
acceleration, at a rate per annum equal to four percent (4.0%) plus the interest
rate which would be in effect hereunder absent such maturity (the “Default
Interest Rate”).

In the event that any installment of interest or interest and principal due
under this Note shall not be paid for a period of fifteen (15) days after the
same shall become due and payable, a late charge of four cents ($.04) for each
one dollar ($1.00) so overdue may be charged by Holder for the purpose of
defraying the expense incident to handling such delinquent payment. Time is of
the essence of this Note.

The undersigned acknowledges that such late charge is fair liquidated
compensation to the Holder for the time and expense of dealing with delinquent
payments. If such payment shall not be made for fifteen (15) days after the same
becomes due and payable, in addition to the late charge provided for above,
interest shall be payable on the whole of the principal sum at the Default
Interest Rate for the subsequent duration of such default, whether or not there
has been an acceleration of the maturity of this Note.

In the event any one or more of the provisions contained in this Note and/or any
of the other Loan Documents shall for any reason be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note or any of the other Loan
Documents, but this Note and the other Loan Documents shall be construed as if
such invalid, illegal or unenforceable provision had never been contained herein
or therein.

The Holder and the undersigned intend to comply at all times with applicable
usury laws. In no event, whether by reason of demand for payment, prepayment,
acceleration of the maturity hereof or otherwise, shall the interest contracted
for, charged or received by the Holder hereof hereunder or otherwise exceed the
maximum amount permissible under applicable law. If from any circumstance
whatsoever interest would otherwise be payable to the Holder hereof in excess of
the maximum lawful amount, the interest payable to the Holder hereof shall be
reduced automatically to the maximum amount permitted by applicable law. If the
Holder hereof shall ever receive anything of value deemed interest under
applicable law which would apart from this provision be in excess of the maximum
lawful amount, an amount equal to any amount which would have been excessive
interest shall be applied to the reduction of the principal amount owing
hereunder in the inverse order of its maturity and not to the payment of
interest, or if such amount which would have been excessive interest exceeds the
unpaid balance of principal hereunder, such excess shall be refunded to the
undersigned. All interest paid or agreed to be paid to the Holder hereof shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread

 

- 3 -



--------------------------------------------------------------------------------

throughout the full stated term (including any renewal or extension) of such
indebtedness so that the amount of interest on account of such indebtedness does
not exceed the maximum permitted by applicable law. The provisions of this
paragraph shall control all existing and future agreements between the
undersigned and the Holder hereof.

Any failure by the Holder hereof to insist upon the strict performance of any of
the terms and provisions of this Note or of any of the other Loan Documents
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and the Holder hereof, notwithstanding any such failure, shall have the right
thereafter to insist upon the strict performance by the undersigned of any and
all of the terms and provisions of this Note and the other Loan Documents.

As to this Note and any of the other Loan Documents, the undersigned and
endorsers severally waive all applicable exemption rights, whether under the
state Constitution, Homestead laws or otherwise, and also severally waive
valuation and appraisement, presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note, and expressly agree that the
maturity of this Note, or any payment hereunder, may be extended from time to
time without in any way affecting the liability of the undersigned or said
endorsers.

Should this Note be signed by more than one maker, the singular shall include
the plural and all the obligations herein contained shall be the joint and
several obligations of each signer hereof.

This Note is secured by a deed of trust (the “Deed of Trust”) of even date
herewith upon certain real estate located in New Hanover County, State of North
Carolina, and this Note is to be construed according to the laws of said State
and applicable federal laws. The Note, Deed of Trust and any other instrument
securing the Note or otherwise delivered in connection with closing the loan
evidenced by this Note are collectively referred to as the “Loan Documents”.

Notwithstanding anything contained herein or in the other Loan Documents, in any
action or proceeding brought on this Note or the other Loan Documents, no
personal liability shall be claimed or asserted against the undersigned, or
against any of its general partners, limited partners, members, shareholders or
officers; provided, however, that nothing in the provisions of this paragraph
shall be deemed to limit or impair the enforcement against the premises (the
“Premises”) described in the Deed of Trust, or any other property which may from
time to time be given as security for the performance of the undersigned’s
obligations hereunder or under the other Loan Documents, of the Holder’s rights,
remedies and recourse under any of such provisions of the Loan Documents with
respect to such Premises or other property, nor the enforcement of or liability
of maker or any other party under any guaranty, indemnity, certification,
undertaking or other Loan Document unless and except as recourse against the
undersigned is expressly limited therein and, provided further that nothing
herein shall limit or impair in any manner the Holder’s rights, remedies or
recourse against the undersigned and any other party in respect of, and the
undersigned shall be personally liable for, any damage, loss, claim, expense or
liability (including, without limitation, attorneys’ fees), arising from, under
or out of any of the following:

(a) the commission of fraud or any material misrepresentation (including a
materially incorrect certification) made by the undersigned or its affiliates in
connection with the application for or closing of the loan evidenced hereby;

 

- 4 -



--------------------------------------------------------------------------------

(b) misappropriation or misapplication of funds associated with the Premises by
the undersigned or its affiliates, or failure to apply funds in accordance with
the provisions of the Loan Documents, including, but not limited to, (i) lease
security deposits and prepaid rents, (ii) casualty insurance proceeds and
condemnation awards, (iii) judgments, settlements or bankruptcy claims for
unpaid rent or lease termination and (iv) gross revenues from the Premises not
applied to payment of the expenses of the Premises, real estate taxes, debt
service and other expenditures required by the Loan Documents, which for this
purpose shall be allocable to such revenues on an accrual basis (but without any
obligation to reinvest in the Premises funds distributed to the undersigned or
its partners, members or shareholders in compliance with the terms of the Loan
Documents);

(c) loss in connection with the Premises not reimbursed by insurance resulting
from (i) failure to have in effect insurance policies required by Lender
pursuant to the Loan Documents, (ii) the deductible provisions of any required
policy or (iii) the successful assertion of any defense or offset by an insurer
under any required policy to the extent caused by any willful act or omission of
the undersigned or its affiliates other than a failure of the policy by its
terms to cover the loss;

(d) intentional physical waste in connection with the Premises;

(e) removal from the Premises without equivalent replacement of any personal
property owned or leased by the undersigned or its affiliates in violation of
any of the Loan Documents; and

(f) forfeiture of the Premises or any part thereof or interest therein under any
applicable law; and

THE UNDERSIGNED, AND HOLDER BY ITS ACCEPTANCE HEREOF, EACH HEREBY AGREE THAT IN
CONNECTION WITH ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN
EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THIS NOTE,
THE DEED OF TRUST, OR ANY OF THE OTHER LOAN DOCUMENTS, THE RELATIONSHIP OF THE
PARTIES HERETO AS LENDER AND BORROWER, THE PREMISES OR THE ACTIONS OF THE
PARTIES HERETO IN CONNECTION WITH ANY OF THE FOREGOING, THE PARTIES (i) WAIVE
ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY THE RIGHT TO CLAIM OR RECEIVE
CONSEQUENTIAL (THAT IS, SPECIAL OR INDIRECT) OR PUNITIVE DAMAGES, AND (ii) AGREE
THE SUBSTANTIVE LAW OF THE STATE OF NORTH CAROLINA SHALL GOVERN.

This paragraph concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
agreement (including any renewals, extensions or modifications); or (ii) any
document related to this agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or Affiliate of the Lender involved in the servicing,
management or administration of any obligation described or evidenced by the
Loan Documents.

 

- 5 -



--------------------------------------------------------------------------------

At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Lender may designate another arbitration organization
with similar procedures to serve as the provider of arbitration.

The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
State of North Carolina. All Claims shall be determined by one arbitrator;
however, if Claims exceed Five Million Dollars ($5,000,000), upon the request of
any party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of the statute of limitations, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s). The arbitrator(s)
shall have the power to award legal fees pursuant to the terms of this
agreement.

This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.

 

- 6 -



--------------------------------------------------------------------------------

BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE, TO THE EXTENT PERMITTED BY NORTH CAROLINA LAW, ANY RIGHT THEY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed under
seal as of the date first above written.

 

CAPITOL HOTEL ASSOCIATES, L.P., L.L.P., a Virginia limited liability limited
partnership By:   MHI GP LLC, its general partner

  By:   MHI Hospitality, L.P., its sole member

  By:   MHI Hospitality Corporation,     its general partner

  By:  

/s/ David R. Folsom

  (SEAL)   Name:   David R. Folsom   Title:   Chief Operating Officer